Filed 10/27/22 Godspeak Calvary Chapel v. County of Ventura CA2/6
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


 GODSPEAK CALVARY                                                2d Civ. No. B315027
 CHAPEL, et al.,                                               (Super. Ct. No. 56-2020-
                                                               00544086-CU-MC-VTA)
   Cross-Plaintiffs and                                           (Ventura County)
 Appellants,

 v.

 COUNTY OF VENTURA,
 et al.,

   Cross-Defendants and
 Respondents.


                         INTRODUCTION
       Respondents County of Ventura and County Health Officer
Robert Levin, M.D. (County) sought to enjoin appellants
Godspeak Calvary Chapel and pastor Rob McCoy (Godspeak)
from holding indoor worship services in violation of state and
local health orders during the COVID-19 crisis. Godspeak cross-
complained against the County, as well as respondents Governor
Gavin Newsom and Acting Public Health Officer Tomas Aragon,
M.D. (State), alleging the indoor worship restrictions violated its
members’ First Amendment rights.
       The County dismissed its enforcement action in April 2021
after the challenged restrictions were rescinded. Godspeak’s
cross-claims remained at issue. The County and State demurred
to Godspeak’s cross-claims for declaratory and injunctive relief as
moot and claimed immunity from liability for damages. The trial
court sustained the demurrers without leave to amend and
dismissed the case. Godspeak appeals.
       We affirm. Godspeak’s claims for declaratory and
injunctive relief are moot. The constitutional violations giving
rise to those claims are not likely to recur. The State and County
are immune from liability on any remaining claims for nominal
and compensatory damages.
         FACTUAL AND PROCEDURAL BACKGROUND
       Governor Gavin Newsom declared a state of emergency in
California on March 4, 2020 in response to a sharp rise in
COVID-19 infections. A stay-at-home order closed most public
spaces on March 19 and directed residents to heed health
directives issued by the State Public Health Officer. A four-stage
reopening began on May 4, 2020, starting with those sectors
identified as “lower risk” by the California Department of Public
Health (CDPH).1 CDPH started publishing a monitoring list



      1 CDPH later replaced the four-stage reopening framework
with the “Blueprint for a Safer Economy.” The Blueprint created
a tiered system in which the CDPH assigned each county a color
based on specified COVID-19 risk-assessment factors.
(Governor’s Exec. Order No. N-60-20 (May 4, 2020).)


                                 2
displaying the counties with the highest rates of disease
transmission and hospitalization.
       Infection rates continued to rise statewide in July 2020.
The State Public Health Officer ordered those counties appearing
on the monitoring list to close indoor operations in seven
categories of businesses and activities considered high-risk,
including “places of worship,” on July 13, 2020.2 (State order.)
Ventura County was among 32 counties listed at the time. The
County issued a local order the next day enforcing the closures
(County order.)
       Godspeak held indoor worship services at its Newbury Park
church despite the restrictions. The County asked Pastor McCoy
over the phone to comply with the orders and suggested he hold
services online or outdoors while the orders remained in effect. It
reiterated this position in a July 31 enforcement letter. The
County sued for injunctive relief when the indoor services
continued. The trial court issued a temporary restraining order
in August 2020 and a preliminary injunction in October 2020.
These prohibited Godspeak from “[c]onducting, participating in,
or attending worship services . . . in any manner which violates
any applicable state or local health orders” pending trial.
Godspeak cross-complained against the County and the State for
violating its members’ First Amendment rights.
       The County dismissed the enforcement action in April 2021
after state and local health officials rescinded the worship


      2  The seven categories included: (1) gyms and fitness
centers; (2) places of worship; (3) protests; (4) offices for non-
critical infrastructure sectors; (5) personal care services (nail
salons, massage parlors, and tattoo parlors); (6) hair salons and
barbershops; and (7) malls.


                                 3
restrictions. Only Godspeak’s cross-claims remained. The
church’s second amended cross-complaint sought declaratory
relief, injunctive relief, and compensatory damages for past
violations of its constitutional rights. The County and State
demurred to the claims as moot. They also argued they were
immune under both federal and state law to any claim for
damages.3
       The trial court sustained both demurrers without leave to
amend and dismissed the case. Godspeak appealed.
                             DISCUSSION
                            A. Appealability
       The trial court issued a minute order sustaining the
demurrers without leave on August 6, 2021 but did not enter
final judgment until after the parties briefed this appeal.4 The
parties attribute the delay to confusion caused by ambiguous
language in the State’s notice of ruling on the demurrers. We


      3 The State and County argued on demurrer that Godspeak
did not file a claim under the Government Tort Claims Act
(GCTA) prior to filing its cross-complaint. (Gov. Code, §§ 905,
945.4.) The trial court did not address the argument in its
minute order sustaining the demurrers and the parties did not
raise GCTA compliance in briefing here. We treat the issue as
waived. (See People v. Stanley (1995) 10 Cal.4th 764, 793,
quoting 9 Witkin, Cal. Procedure, (3d ed. 1985) Appeal, § 479,
p. 469 [“‘[E]very brief should contain a legal argument with
citation of authorities on the points made. If none is furnished on
a particular point, the court may treat it as waived, and pass it
without consideration’”].)

      4The trial court entered the order and judgment dismissing
the second amended cross-complaint on July 21, 2022.




                                 4
grant Godspeak’s unopposed request for judicial notice of the
late-filed judgment5 and hear the merits of the appeal. (See
Nguyen v. Ford (2020) 49 Cal.App.5th 1, 10, fn. 4 [“In the absence
of any objection by [respondent], who has fully briefed the merits
of this appeal, we exercise our authority to treat Nguyen's notice
of appeal as timely filed”].)
                              B. Mootness
       Godspeak concedes the health orders restricting indoor
worship services are no longer in effect. Any claims for injunctive
and declaratory relief are therefore moot. Appellate courts
generally refrain from “render[ing] opinions on moot questions or
abstract propositions, or declare principles of law which cannot
affect the matter at issue on appeal.” (Daily Journal Corp. v.
County of Los Angeles (2009) 172 Cal.App.4th 1550, 1557.) “This
rule has regularly been applied when injunctive relief is sought
but, pending appeal, the act sought to be enjoined has been
performed.” (Ibid.) Godspeak requests we exercise our discretion
to decide the appeal because it involves a matter of broad public
interest that is likely to recur. (Steiner v. Superior Court (2013)
220 Cal.App.4th 1479, 1485-1486; Malatka v. Helm (2010) 188
Cal.App.4th 1074, 1088.)
       We acknowledge this appeal involves a matter of public
interest. The restrictions Godspeak challenges were a matter of
concern to many people of faith throughout the state. Several
churches sued to enjoin local health officials from enforcing
orders that prohibited indoor worship services but allowed


      5We refer to “Appellants’ Motion for Judicial Notice, or in
the Alternate, to Augment Record on Appeal” filed September 14,
2022. We also grant Godspeak’s motion of the same title filed on
July 11, 2022. The State and County do not oppose the motions.


                                5
similar secular activities to reopen. These challenges reached our
nation’s highest court, which found the restrictions violated the
Free Exercise Clause by treating “comparable secular activity
more favorably than religious exercise.” (Tandon v. Newsom
(2021) 593 U.S. __, __ [141 S.Ct. 1294, 1296, 209 L.Ed.2d 355],
citing Roman Catholic Diocese of Brooklyn v. Cuomo (2020) 592
U.S. ___, ___, [141 S.Ct. 63, 67, 208 L.Ed.2d 206] (per curiam).)6
In two of these cases the State stipulated to judgments
permanently enjoining further enforcement of such restrictions.7
Our colleagues in the Sixth District recently pronounced them
facially unconstitutional in People v. Calvary Chapel San Jose
(2022) 82 Cal.App.5th 235, 255-256.
       We need not add our voice to the chorus. Godspeak’s belief
that religious liberties remain “under constant threat” assumes
officials will reflexively adopt the obsolete measures of 2020
during future outbreaks. Two stipulated judgments prohibit the


      6 The United States Supreme Court enjoined enforcement
of California’s indoor worship restrictions in three other cases as
well: Harvest Rock Church, Inc. v. Newsom (2020) 592 U.S. ___
[141 S.Ct. 889, 208 L. Ed.2d 448] (Harvest Rock); South Bay
United Pentecostal Church v. Newsom (2021) 592 U.S. ___ [141
S.Ct. 716, 209 L.Ed.2d 22] (South Bay); Gateway City Church v.
Newsom (2021) 592 U.S. ___ [141 S.Ct. 1460, 209 L.Ed.2d 178].

      7 The State stipulated to permanent injunctions in Harvest
Rock and South Bay on May 14, 2021, and June 1, 2021,
respectively, when those cases were remanded to the District
Court. (Harvest Rock Church v. Newsom (C.D. Cal. 2020, No.
2:20-cv-0614 JGB (KK); South Bay United Pentecostal Church v.
Newsom (C.D. Cal. 2020, No. 3:20-cv-865-BAS-AHG).) The State
stipulated to the third judgment on June 14, 2021, in Burfitt v.
Newsom (Super. Ct. Kern County, 2020, No. BCV-20-102267).


                                 6
State from singling out houses of worship when imposing
restrictions on indoor gatherings in the future. Pandemic-era
court decisions define the boundaries of public health officials’
emergency powers more clearly than before, particularly with
respect to policies hindering the exercise of religious liberties.
Courts will evaluate future legal challenges to state authority in
this post-pandemic context. (See Building a Better Redondo, Inc.
v. City of Redondo Beach (2012), 203 Cal.App.4th 852, 867
[resolving moot questions on appeal not justified when a case
“presents fact-specific issues that are unlikely to recur”].)
                              C. Damages
       Godspeak contends its claims for monetary damages
against the County are live controversies.8 (See Bernhardt v.
County of Los Angeles (9th Cir. 2002) 279 F.3d 862, 872.) The
County insists it is immune from damages under the Eleventh
Amendment because it acted as the “arms” of the State while
enforcing the health orders at issue.9 (See Pitts v. County of Kern
(1998) 17 Cal.4th 340, 348, quoting Howlett v. Rose (1990) 496
U.S. 358, 365 [110 L.Ed.2d 332] [“‘[T]he State and arms of the
State . . . are not subject to suit under § 1983 in either federal
court or state court’”].) Godspeak argues the County cannot
claim immunity because it acted independently from the State

      8Godspeak does not appeal the dismissal of its damages
claims against the State.

      9 The Eleventh Amendment to the United States
Constitution states: “The Judicial power of the United States
shall not be construed to extend to any suit in law or equity,
commenced or prosecuted against one of the United States by
Citizens of another State, or by Citizens or Subjects of any
Foreign State.”


                                 7
when it adopted and enforced its own worship restrictions.
(Monell v. New York City Dept. of Social Servs. (1978) 436 U.S.
658, 690 [56 L.Ed.2d 611].) We look to state law to determine
whether the County acted on behalf of the State under these
circumstances. (Pitts, at p. 352, citing McMillian v. Monroe
County (1997) 520 U.S. 781, 786 [138 L.Ed.2d 1] (McMillian).)
“While this law may give varying responses, we look to “the
weight of the evidence” to reach a conclusion.” (Pitts, at p. 356,
citing McMillian, at p. 793.)
       The Health and Safety Code contains the statutory
framework for California’s public health system. State health
officials assume a greater degree of control over their local
counterparts during health crises. (See Health & Saf. Code,
§ 131080 [directing CDPH to “control and regulate” the actions of
local health authorities “when in its judgment the public health is
menaced . . .”].) The health officer of each county must “enforce
all orders, rules, and regulations concerning quarantine or
isolation prescribed or directed by the department” during
outbreaks of communicable diseases. (Id., § 120195.) The
dispositive question here, it follows, is whether Godspeak’s claims
arise from acts performed by the County while enforcing State’s
“orders, rules, and regulations” pursuant to this statutory
directive. We conclude they do.
       The State order directed those counties appearing on the
monitoring list to close “places of worship” and six other high-risk
indoor activities immediately. The County order enforced this
mandate. It began with the proviso that it was issued “AS
DIRECTED BY [CDPH] AND UNDER THE AUTHORITY OF
CALIFORNIA HEALTH AND SAFETY CODE SECTIONS
101030, 101040, 101085, AND 120175, TITLE 17 CALIFORNIA




                                 8
CODE OF REGULATIONS SECTION 2501, ARTICLE XI OF
THE CALIFORNIA CONSTITUTION, AND CALFORNIA
GOVERNMENT CODE SECTION 8610, 8630, 8634, AND 8665
. . . .” It closed the same seven indoor activities described in the
State order. The County’s July 31 letter to Godspeak did not
refer to the local order at all; instead, it requested the church
comply with “the most recent State Health Officer order” and
attached the State order for reference. It cautioned “that only
outdoor services, with the appropriate social distancing and use
of face coverings, are allowed by the State at this time.” (Italics
added.) Finally, the County’s complaint for injunctive relief cited
only those provisions of the County order implementing the
State’s heightened restrictions for communities on the monitoring
list.
         We do not imply the County acted as the State’s adjutant
for all purposes during this crisis. (See, e.g., McMillian, supra,
520 U.S. at p. 785 [“we are not seeking to make a
characterization of [local officials] that will hold true for every
type of official action they engage in”].) The County retained
authority to “take any preventive measure . . . necessary to
protect and preserve the public health” (Health & Saf. Code,
§ 101040, subd. (a)), including measures “more restrictive than
. . . the public health measures imposed on a statewide basis. . . .”
(Governor’s Exec. Order No. N-60-20 (May 4, 2020)). The
activities at issue here, however, were performed by the County
pursuant to its statutory obligation to “enforce all orders, rules,
and regulations concerning quarantine or isolation” issued by the




                                 9
State. It is therefore immune from claims for damages arising
from these activities under the Eleventh Amendment.10
                          DISPOSITION
      The judgment of dismissal is affirmed.
      NOT TO BE PUBLISHED.




                                      GILBERT, P.J.


We concur:



      YEGAN, J.



      BALTODANO, J.




      10 A county is immune from liability under section 1983 if
the local health officer is found to have “acted in his capacity as a
state official rather than a . . . policymaker for the county.”
(County of L.A. v. Superior Court, (1998) 68 Cal.App.4th 1166,
1171, citing McMillian, supra, 520 U.S. at pp. 784-785.)


                                 10
                    Henry J. Walsh, Judge
               Superior Court County of Ventura
                ______________________________

      Tyler & Bursch, Robert H. Tyler and Nada N. Higuera, for
Cross-Plaintiffs and Appellants Godspeak Calvary Chapel and
Rob McCoy.
      Tiffany N. North, County Counsel, Emily T. Gardner,
Principal Assistant County Counsel, and Jaclyn S. Smith,
Assistant County Counsel, for Cross-Defendants and
Respondents County of Ventura and Robert Levin, M.D.
      Rob Bonta, Attorney General, Thomas S. Patterson, Senior
Assistant Attorney General, Paul Stein, Supervising Deputy
Attorney General, Lisa J. Plank and Todd Grabarsky, Deputy
Attorneys General, for Cross-Defendants and Respondents Gavin
Newsom and Erica Pan, M.D.




                              11